IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                                 March 2, 2016 Session


                IN RE ESTATE OF PATRICK TAKASHI DAVIS

                 Appeal from the Circuit Court for Davidson County
                     No. 14P622 Randy M. Kennedy, Judge

                         ________________________________

             No. M2015-01425-COA-R3-CV – March 30, 2016
                      _________________________________


Appellant appeals the trial court’s determination that Appellee, who was born in 1992, is an
heir-at-law of the Decedent, who died intestate. Appellant argues that the Appellee, as a
child born out of wedlock, was required to file a claim against decedent’s estate within the
statutory period in order to inherit. However, the Decedent is listed on Appellee’s birth
certificate. Under Tennessee Code Annotated Section 68-3-305(b) (1992), in order for his
name to be listed on Appellee’s birth certificate, the decedent would have signed an
“affidavit . . . acknowledging paternity.” With the enactment, in 1994, of Tennessee Code
Annotated Section 27-7-113, such “affidavits” were deemed “voluntary acknowledgment[s]
of paternity,” which constitute a “legal finding of paternity.” It is undisputed that the
decedent’s estate consists only of real property. Because the inclusion of decedent’s name on
Appellee’s birth certificate evinces the execution of a voluntary acknowledgment of paternity
that constitutes a legal finding of paternity, Appellee’s portion of the estate vested, upon
decedent’s death, in Appellee pursuant to Tennessee Code Annotated Section 31-2-103 and
the laws of intestate succession, Tennessee Code Annotated Section 31-2-104. Affirmed and
remanded.

        Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court
                             Affirmed and Remanded

KENNY ARMSTRONG, J., delivered the opinion of the Court, in which RICHARD H. DINKINS
and BRANDON O. GIBSON, JJ., joined.

David J. Callahan, III, John Richard Manson, and Alexander Stephen Fasching, Nashville,
Tennessee, for the appellant, Crystal Wey.
James G. King, Nashville, Tennessee, for the appellee, Bryant Takashi Davis, and Peggy
Duncan Mathes, Nashville, Tennessee, for the appellee, Estate of Patrick Takashi Davis.


                                          OPINION

                                       I. Background

        Patrick Takashi Davis (“Decedent”) died intestate on July 22, 2013. On April 14,
2014, Appellant Crystal Wey, without defining her relationship to the Decedent, filed a
Petition for Letters of Administration in the Circuit Court for Davidson County (the “trial
court”), seeking to open Decedent’s estate. In her petition, Ms. Wey listed three heirs-at-law:
Bryant Takashi Davis, Miles Takashi Davis, and Patrick D. Davis. Ms. Wey referred to
these heirs-at-law as Decedent’s sons and attached, to her petition, Patrick Davis’ birth
certificate, which listed Decedent as his father. By order of May 9, 2014, the hearing on the
petition was continued “to enable heir-at-law Mr. Bryant Davis to retain legal counsel.”

       The hearing on Ms. Wey’s petition was held on July 16, 2014. By order of July 16,
2014, the trial court opened the Estate of Patrick Takashi Davis (the “Estate,” and together
with Bryant Takashi Davis, “Appellees”). Peggy D. Mathes was named Administratrix for
the Estate.

        On July 21, 2014, before letters of administration were issued to Ms. Mathes, Ms.
Wey filed two claims against the Estate. The first was on behalf of her minor son, Alejandro
Yandel Wey, whom Ms. Wey claimed was Decedent’s “surviving child” and rightful heir.
The second claim was filed on behalf of Ms. Wey’s other son, Miles Takashi Davis, whom
she also claimed was Decedent’s son and heir. Ms. Wey attached Miles’ birth certificate to
the claim filed on his behalf; Decedent is listed as Miles’ father on the birth certificate. Ms.
Wey did not file Alejandro’s birth certificate with the trial court.

        On July 23, 2014, the trial court issued Letters of Administration. On August 13,
2014, Ms. Mathes filed a petition to declare the Estate insolvent. Therein, she stated that the
sole Estate asset was real property located in Nashville, Tennessee. Ms. Mathes averred that
this real property, which was valued at $73,000 for tax purposes, vested in the Decedent’s
heirs-at-law at Decedent’s death pursuant to Tennessee Code Annotated Section 31-2-103
(“The real property of an intestate decedent shall vest immediately upon death of the
decedent in the heirs . . . .”). In her petition, Ms. Mathes also noted that the time for filing
claims against the Estate had expired. Because the Estate was insolvent, Ms. Mathes asked
that the real property be sold to provide funds for the payment of claims and the costs of

                                             -2-
administration of the Estate. Also, on August 13, 2014, Ms. Mathes filed an exception to the
claims filed on behalf of Alejandro and Miles on the ground that Ms. Wey had failed to
provide evidence proving that Decedent was the father of these children. By agreed order of
September 10, 2014, the hearing on the exceptions was continued for the purpose of
procuring genetic testing to establish or disprove Decedent’s paternity of Alejandro.

       On September 24, 2014, the trial court ordered the real property sold at public auction
to cover costs of administration. In the meantime, DNA testing was performed, and the
Decedent was excluded as Alejandro’s father. Consequently, on or about October 1, 2014,
Ms. Wey filed a notice of nonsuit as to Alejandro’s claim against the Estate, and on October
9, 2014, the trial court entered an order of voluntary dismissal as to Alejandro’s claim.

       On October 8, 2014, Ms. Wye filed a petition for declaratory judgment establishing
heirship. In her petition, Ms. Wey argued, in relevant part, that

       11. Petitioner had previously included Bryant T. Davis and Patrick D. Davis
       with service of documents as potential heirs-at-law of the Decedent, however
       neither party had established or even made a claim of Heirship against the
       estate within one year of the Decedent’s death. There are no persons other
       than those mentioned interested in this proceeding.
       12. Under Tennessee law, any child born out of wedlock must make a claim
       against the estate by establishing paternity by clear and convincing proof
       within one year from the date of death of the decedent:

              A child born out of wedlock, whose paternity was not
              adjudicated prior to the death of the father, can establish the
              right to inherit by intestate succession by asserting that right
              against the estate of the deceased owner of the property in which
              an interest is claimed within the time allowed for creditors to file
              claims against the estate and by establishing paternity by clear
              and convincing
              proof.

       Bilbrey v. Smithers, 937 S.W.2d 803, 808 (Tenn.1996). Subsequent to Estate
       of Tanner, the Court observed “[a]s evidenced by the language of Tenn. Code
       Ann. § 30-2-307(a)(1)(B) and § 30-2-310, claims not filed within twelve
       months of the decedent's death are barred.” In re Estate of Snapp, No. E2009-
       00551—00A—R3CV, 2010 WL 1924017, at *4 (Tenn. Ct. App. May 13,
       2010); see also Diggs v. Carter, 2014 WL 2016609, at *3 (Tenn. Ct. App, May
       15, 2014).
       13. To be adjudicated a lineal descendant under Tennessee intestacy law, a
                                            -3-
       child born out of wedlock who did not establish paternity prior to the putative
       father's death, must prove paternity by clear and convincing evidence. See
       TENN. CODE ANN § 31-2-105(2)(B); Majors v. Smith, 776 S.W.2d 538,
       540 (Tenn. Ct. App. 1989); see also Muse v. Sluder, 600 S.W.2d 237 (Tenn.
       Ct. App. 1980) . . . .
       14. Here, only the Heir, Miles Takashi Davis, has fully complied with the
       requirement of filing his Claim of Heirship within one year of the decedent’s
       death, and has provided clear and convincing evidence to support his claim. To
       Petitioner’s knowledge, Bryant T. Davis and Patrick D. Davis have provided
       no evidence whatsoever as to their heirship, aside from having the same last
       name as the Decedent, and have made no effort to file a claim of heirship in
       this matter. As such, Petitioner asks that this court issue a declaratory judgment
       that Miles Takashi Davis is the sole heir of the Estate of Patrick Davis.

       By order of November 19, 2014, the trial court allowed Ms. Wey to amend her
Petition for Letters of Administration to omit Appellee and Patrick Davis as Decedent’s
heirs-at-law and to list Miles as the Decedent’s sole heir-at-law. On January 22, 2015, Ms.
Mathes filed the birth certificates of Patrick Davis and Bryant Davis. Both birth certificates
list Decedent as the father.

       Ms. Wey’s petition for declaratory judgment was heard by the trial court on February
23, 2015. By order of June 5, 2015, the trial court held, in pertinent part, that:

       1. Miles Davis, a minor, is a rightful Heir-at-Law of the Decedent pursuant to
       his birth certificate and Parentage Order from the Davidson County Juvenile
       Court.
       2. Patrick D. Davis presented evidence of a birth certificate that listed the
       Decedent as his father, however this evidence was overcome by sworn
       testimony by his mother which established that Patrick D. Davis has no
       biological or legal relationship to the Decedent, and therefore is not an Heir-at-
       Law of the Decedent.
       3. Despite objection by counsel for the Claimant, this Court has determined
       that Bryant Davis, pursuant to his presentation of a birth certificate listing the
       Decedent as his father, is a rightful Heir-at-Law of the Decedent.

       On March 25, 2015, Ms. Wey filed a motion to alter or amend the trial court’s
judgment, along with a memorandum of law in support thereof. By her motion, Ms. Wey
asked the court to reconsider its ruling that Bryant Davis was Decedent’s heir-at-law by
virtue of the fact that Decedent was listed as Bryant’s father on his birth certificate. On May
20, 2015, Ms. Mathes filed a response in opposition to the motion to alter or amend, wherein
she argued, inter alia, that a voluntary acknowledgment of paternity executed in conjunction
                                              -4-
with Decedent’s name being listed as the father on Bryant’s birth certificate constitutes a
legal finding of paternity for purposes of intestate succession.

On May 22, 2015, Ms. Wey filed a motion requesting an amended inventory of the Estate.
Therein, she claimed that there was personalty remaining in the Estate. The disputed
property allegedly included personal and household items that were left inside Decedent’s
home, and a vehicle, the whereabouts of which were unknown. In response, on August 29,
2014, Ms. Mathes filed an inventory, wherein she listed the real property and a “67 Chevy
Truck (whereabouts unknown, not in possession of Administrat[rix]).” On June 12, 2015,
the trial court entered an order regarding the Estate property, wherein it held that “there
remains no personal property belonging to the decedent at his death, but Bryant Davis shall
be charged with the sum of $1,300 to be deducted from his share of the residuary estate for
the proceeds of the sale of vehicles belonging to the [D]ecedent and the value of the truck
still in his possession.” Following a hearing on June 26, 2015, the trial court entered an order
denying Ms. Wey’s motion to alter or amend.

                                          II. Issues

       Ms. Wey appeals. She raises three issues for review as stated in her brief:

       I. Whether the trial court erred in finding a presumption existed that a child
       born out of wedlock is an heir-at-law to their purported father’s estate based
       solely on a birth certificate voluntarily acknowledged by the Decedent
       purported father, and where Decedent purported father had falsely
       acknowledged paternity on a birth certificate in the past.

       II. Whether the court erred in allowing Bryant Davis to late-file a birth
       certificate thereby effectively extending the statutory claim period beyond one
       year in order to allow Bryant Davis to claim heirship in Decedent’s estate.

       III. Whether the court erred in finding that Appellant listing Bryant Davis as an
       heir on the initial Petition for Letters of Administration relieved Bryant Davis
       from the requirement [of] asserting heirship against the Estate within one year
       of the Decedent’s date of death, and despite Appellant having later properly
       amended the Petition removing Bryant Davis.

                                  III. Standard of Review

       We note at the outset that the record in this case does not contain a transcript;
however, there is a Tennessee Rule of Appellate Procedure 24(c) Statement of the Evidence.
This case was tried without a jury. Accordingly, we review the findings of fact made by the
                                           -5-
trial court de novo, with a presumption of correctness unless the preponderance of the
evidence is to the contrary. Tenn. R. App. P. 13(d). The trial court’s conclusions of law,
however, are reviewed de novo and “are accorded no presumption of correctness.”
Brunswick Acceptance Co., LLC v. MEJ, LLC, 292 S.W.3d 638, 642 (Tenn. 2008).

        To the extent that the question of Appellee’s heirship requires this Court to interpret
Tennessee’s paternity statutes, we are guided by the familiar rules of statutory construction.
“The most basic principle of statutory construction is to ascertain and give effect to the
legislative intent without unduly restricting or expanding a statute's coverage beyond its
intended scope.” Owens v. State, 908 S.W.2d 923, 926 (Tenn. 1995) (citing State v. Sliger,
846 S.W.2d 262, 263 (Tenn.1993)). “The text of the statute is of primary importance.” Mills
v. Fulmarque, 360 S.W.3d 362, 368 (Tenn. 2012). A statute should be read naturally and
reasonably, with the presumption that the legislature says what it means and means what it
says. See BellSouth Telecomm’ns., Inc. v. Greer, 972 S.W.2d 663, 673 (Tenn. Ct. App.
1997).
                                         IV. Analysis

       It is undisputed that the res of Decedent’s Estate consists of only real property.
Tennessee Code Annotated Section 31-2-103 provides that “[t]he real property of an intestate
decedent shall vest immediately upon death of the decedent in the heirs as provided in § 31-
2-104.” In its June 26, 2015 order denying Appellant’s motion to alter or amend the trial
court’s ruling on her petition for declaratory judgment, the trial court found, in relevant part:

       2. The Court finds that the question of law is whether the Court can presume a
       person is an heir-at-law based solely on the production of a birth certificate
       signed by the Decedent father.
       3. The Court finds that the acknowledgement of paternity contained within. the
       birth certificate creates a rebuttable presumption of parentage. Such an
       acknowledgement exists in this matter, as the decedent's name is listed on
       Bryant Davis’ birth certificate.
       4. The acknowledgement of paternity is governed by T.C.A. § 24-7-113(a),
       where it states “[a] voluntary acknowledgement of paternity...shall constitute a
       legal finding of paternity on the individual named as the father of the child in
       the acknowledgement, subject to rescission as provided in subsection (c). The
       acknowledgement, unless rescinded pursuant to subsection (c), shall be
       conclusive of that father’s paternity without further order of the court.”
       5. The Court notes that this statute was probably written with child support in
       mind, and the Court notes that determining parentage for the purposes of child
       support is distinguishable from determining parentage for the purposes of
       heirship.
       6. The Court finds, however, that the acknowledgement of paternity is
                                             -6-
       conclusive of the father’s paternity without further orders of the court, and is
       thusly an adjudication as considered by T.C.A.§ 31-2-103(a)(2)(B).

        A copy of Bryan Davis’ birth certificate is included in the appellate record. The birth
certificate indicates that Bryant Davis was born on March 8, 1992 at the Centennial Medical
Center in Nashville. As found by the trial court, Decedent is listed as Bryant’s father on the
birth certificate. Furthermore, Decedent’s surname is listed as Bryant’s surname on the birth
certificate. At the time of Bryant’s birth, Tennessee Code Annotated Section 68-3-302 of the
Vital Records Act of 1977, provided, in relevant part, that:

       (a) When a birth occurs in an institution . . . the person in charge of the
       institution or such person’s designated representative shall obtain the personal
       data, prepare the certificate, secure the signatures required by the certificate
       and file it with the office of vital records . . . within the required ten (10) days.

Tenn. Code Ann. §68-3-302 (1992)

       It is undisputed that Bryant was born out of wedlock; it is also undisputed that
Decedent is listed as the father on Bryant’s birth certificate, and Decedent’s surname is listed
as Bryant’s surname. At the time of Bryant’s birth, Tennessee Code Annotated Section 68-
3-305(b) provided, in relevant part, that:

       (b)(1) If the mother was not married at the time of either conception or birth or
       between conception and birth, the name of the father shall not be entered on
       the certificate of birth and the surname of the child shall be that of the legal
       surname of the mother. All information pertaining to the father shall be
       omitted.
       (2) If affidavits of both parents acknowledging paternity on a form provided by
       the state registrar are submitted at the time of registration of the birth, then
       legal surname of the father may be entered on the certificate as that of the child
       and the father’s name and other personal information may be entered in the
       spaces provided on the certificate, notwithstanding the absence of a marriage
       relationship between the parents.

Tenn. Code Ann. § 68-3-305(b) (1992).

        Importantly, Appellant does not contest the validity of Appellee’s birth certificate, nor
does she dispute that the birth certificate was procured according to the procedures outlined
in sections 68-3-302 (1994) and 68-3-305(b) (1994). Accordingly, in order for Decedent to
be listed as the father on Bryant’s birth certificate, Decedent would have completed an
affidavit acknowledging his paternity; otherwise, according to the statutory scheme, the
                                              -7-
“father” information on Bryant’s birth certificate would have been omitted. Therefore, we
conclude that Decedent completed an affidavit acknowledging paternity in conjunction with
his name being listed as Bryant’s father on the birth certificate.

       As set out in its June 26, 2015 order, supra, the trial court relied on Tennessee Code
Annotated Section 24-7-113 in reaching its conclusion that Decedent’s acknowledgment of
paternity in relation to Bryant’s birth certificate constitutes a “legal finding of paternity.”
Tennessee Code Annotated Section 24-7-113 provides, in pertinent part:

       (a) A voluntary acknowledgement of paternity which is completed under the
       provisions of . . . § 68-3-302 or 68-3-305(b) shall constitute a legal finding of
       paternity on the individual named as the father of the child in the
       acknowledgment, subject to rescission . . . .

       (b)(1) A voluntary acknowledgement of paternity which is completed under
       the provision of . . .§ 68-3-302 . . . when certified by the state registrar or other
       governmental entity maintaining the record of acknowledgment . . . shall be a
       basis for establishing a support order without requiring further proceedings to
       establish paternity.
       (2) An acknowledgment of paternity executed as described in subdivision
       (b)(1) shall be entitled to full faith and credit in any judicial or administrative
       proceeding in this state.
       (3) No judicial or administrative proceedings are required, nor shall any such
       proceedings be permitted, to ratify an unchallenged acknowledgement of
       paternity in order to create the conclusive status of the acknowledgement of
       paternity.

Tennessee Code Annotated Section 24-7-113 did not become effective until July 1, 1994,
which was approximately two years after Bryant’s birth. Act of May 10, 1994, ch. 988, sec.
1, 1994 Tenn. Pub. Acts 988 However, from the time of its enactment, Tennessee Code
Annotated Section 24-7-113 referenced Tennessee Code Annotated Section 68-3-305(b),
which was in existence in 1992 when Bryant was born. Although, at the time of Bryant’s
birth, section 68-3-305(b)(2) referred to “affidavits . . . acknowledging paternity,” in direct
response to the 1994 enactment of Tennessee Code Annotated section 24-7-113, the
Legislature changed the language of Tennessee Code Annotated Section 68-3-305(b) as
follows:

       Tennessee Code Annotated, Section 68-3-305(b), is amended by deleting
       subdivision (2) in its entirety and by substituting and adding the following
       language:
       (2)(A) If an original, sworn acknowledgement signed by both the mother and
                                            -8-
       the biological father of a child on a form provided by the state registrar or the
       Department of Human Services is submitted to the office of vital records, at
       any time prior to the child's 19th birthday, the legal surname of the father may
       be entered on the certificate as that of the child and the father’s name and other
       personal information may be entered in the spaces provided on the birth
       certificate, notwithstanding the absence of a marriage relationship between the
       parents of the child.
       (B) The acknowledgement form shall be in the form of an affidavit, shall be
       approved by the state registrar and the Department of Human Services and
       shall contain a written explanation of the benefits, rights, and responsibilities
       of establishing paternity of a child and shall contain in a distinct portion a
       provision for the putative father to acknowledge under oath his receipt and
       understanding of these rights and responsibilities and in a further separate
       distinct portion it shall contain a provision for an optional sworn waiver of the
       right to request parentage tests under § 24-7-112.

 Act of May 10, 1994, ch. 988, sec. 12, § 68-3-305, 1994 Tenn. Pub. Acts 988. Although, in
its 1994 amendment to section 68-3-305(b), the Legislature did not use the specific term
“voluntary acknowledgment of paternity” that it used in section 24-7-113, it is clear that the
Legislature intended the “sworn acknowledgment” or “affidavit” contemplated in section 68-
3-305(b) to receive the legal status of a section 24-7-113 voluntary acknowledgment of
paternity. Semantics aside, we can only conclude that, with the enactment of section 24-7-
113, those “affidavits” that had previously been executed under section 68-3-305(b) were
given the status of voluntary acknowledgments of paternity constituting a “legal finding of
paternity” and were “entitled to full faith and credit in any judicial . . . proceeding.” Tenn.
Code Ann. §§ 24-7-113(a) and (b)(1). In this regard, the trial court’s analysis is correct: the
“affidavit . . . acknowledging paternity” that Decedent would have executed, under section
38-3-305(b) (1992), in order for his name to appear on Bryant’s birth certificate would
“constitute a legal finding of paternity” after the enactment, in 1994, of section 24-7-113.

        Section 24-7-113 provides that after sixty days from the execution of a voluntary
acknowledgment of paternity, it may only be challenged on the basis of “fraud, whether
extrinsic or intrinsic, duress, or material mistake of fact,” and that challenge must be made
within five years of the date the voluntary acknowledgment of paternity was executed. Tenn.
Code Ann. § 24-7-113(e). After five years have elapsed from the date of the execution of the
voluntary acknowledgment of paternity, the voluntary acknowledgment of paternity may only
be challenged under a fraud theory. Id. Appellant has not alleged fraud in the procurement of
the voluntary acknowledgment of paternity. In the absence of any allegation of fraud, and in
the absence of any proof of rescission on the part of Decedent, Bryant’s birth certificate
constitutes a “legal finding of [Decedent’s] paternity” pursuant to Tennessee Code Annotated
Section 24-7-113(a).
                                              -9-
        Appellant challenges Bryant’s paternity by arguing that, as a child born out of
wedlock, Bryant was required to file a claim against the Estate in order to inherit. In support
of her argument, Appellant relies on the case of Bilbrey v. Smithers, 937 S.W.2d 803 (Tenn.
1996). The Bilbrey case, however, is distinguishable from the instant appeal in that Bilbrey
involved “a child born out of wedlock, whose paternity was not adjudicated prior to the death
of the father . . . .” Id. at 808. In Bilbrey, the Tennessee Supreme Court held that if a child’s
paternity was not adjudicated prior to the father’s death, then that child could only “establish
the right to inherit by intestate succession by asserting that right against the estate of the
deceased owner of the property in which an interest is claimed within the time allowed for
creditors to file claims against the estate and by establishing paternity by clear and
convincing proof.” Id. Although Appellant’s brief states that “[p]er Bilbrey any child born
out of wedlock seeking to claim a portion of the putative father’s estate must first assert a
right against the estate . . .,” the Bilbrey holding does not apply to any child, but only to those
children born out of wedlock, “whose paternity was not adjudicated prior to the death of the
father.” Id. Here, under the paternity statutes referenced above, Appellee’s paternity was
established by the Decedent being listed as the father on Bryant’s birth certificate.
Accordingly, Bryant was not required to file a claim against the Estate. Rather, at the time of
Decedent’s death, Bryant was already an heir-at-law pursuant to his birth certificate.
Therefore, Bryant’s portion of the Estate, which consists of only real property, vested in him
immediately upon Decedent’s death. Tenn. Code Ann. § 31-2-103.

                                         V. Conclusion

        For the foregoing reasons, we affirm the order of the trial court. The case is remanded
for such further proceedings as may be necessary and are consistent with this Opinion. Costs
of the appeal are assessed against the Appellant, Crystal Wey and her surety, for all of which
execution may issue if necessary.




                                                       _________________________________
                                                       KENNY ARMSTRONG, JUDGE




                                              - 10 -